DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 3, 2022 has been fully considered. The amendment to instant claim7 and addition of new claim 19 are acknowledged. Specifically, claim 7 has been amended to include limitations of the olefin thermoplastic elastomer having type A durometer hardness of 65-88; organic peroxide being added at a temperature lower than decomposition temperature of the peroxide. These limitations in their combination were not previously presented and were taken from instant specification ([0051]) and instant claim 17. In light of the amendment filed by Applicant, the previous rejections cited below are maintained but suitably framed to better address the current amendment. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 7, 10, 12-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation) and INFUSE Olefin Block copolymer flyer, 2016, as evidenced by Takagi et al (US 2020/0032024) and as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer, only or alternatively in further view of Yasuda et al (US 3,886,100).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

8.  Tokoro’756 discloses a method for producing tubular foamed particles with a through hole having inner diameter dmin of at least 1.5 mm, or at least 3 mm to 10mm (Abstract; col. 6, lines 47-54, as to instant claim 7) and the ratio of inner diameter to outer diameter dmin/Dmin of 0.25-0.85 (col. 6, lines 45-53, as to instant claim 16), the method comprises:
1) forming tubular resin particles having a form similar to the intended foamed particles by using an extrusion orifice having the same ratio of sectional form as the tubular form of the desired foamed particles (col. 7, lines 15-30);
2) dispersing the thus-obtained resin particles in a dispersion medium in the presence of a blowing agent in a closed vessel to heat the resultant dispersion to a temperature not lower than the temperature at which the resin particles are softened, thereby impregnating the resin particles with the blowing agent;
3) opening the vessel to release the resin particles into an atmosphere of a pressure lower pressure and forming the foamed particles (col. 7, lines 35-50),
wherein the resin used for making the particles comprises ethylene-butene block copolymers, ethylene-propylene block copolymers (col. 7, lines 52-65),
and wherein the resin is further cross-linked by addition of a peroxide (col. 7, line 65-col. 8, line 1).
The ratio of inner diameter d’min to outer diameter D’min of the resin particles (d’min/D’min), as well as the ratio of the length of in a direction perpendicular to the section body (L’) to the outer diameter (D’) L’/D’ , respectively correspond to the dmin/Dmin values and L/D values of the foamed particles (col. 8, line 66-col. 9, line 10). The foamed particles having expansion ratio of 5-30 times (col. 13, lines 45-50). Since In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9.  As to instant claim 18, Tokoro’756 further discloses a method for making an expansion-molded article comprising filling the foamed particles with through hole into a mold and molding the foamed particles under heat (Abstract).

Tokoro’756 discloses the resin used for making the foamed particles being an ethylene-based block copolymer, the peroxide being added to cross-link the particles, Tokoro’756 does not explicitly recite said ethylene-based block copolymer being a block copolymer of a polyethylene block and an ethylene/alpha olefin copolymer block, including multi-block, and having flexural modulus of 10-100 MPa, MFR of 2-10 g/10 min, and the used peroxide being such that to fulfill the inequality (1) of instant claim 7 and having 10-hour half-time temperature of 80-110ºC, organic peroxide cross-linking agent being added at a temperature lower than decomposition temperature of the organic peroxide, and cross-linking being conducted  at a temperature equal or higher than the melting temperature of the block copolymer but less than temperature of (melting point +80ºC).

11. However, Prieto et al discloses a method for making a foam in form of expansive beads ([0103]-[0104]) comprising:
1) compounding by dispersive mixing in a BRABENDER or BANBURY mixer the following components ([0164]):
  a)  multi-block copolymer comprising a “hard” and a “soft” segments, specifically “hard” segment composed entirely of ethylene, i.e. polyethylene block, and the “soft” segment comprising ethylene/C3-20 alpha-olefin copolymer, i.e. ethylene/C3-20 alpha-olefin copolymer block ([0022]-[0026], [0028], [0088], also as to instant claim 12), having melting point of 115-125ºC ([0031]) and flexural modulus of 20-90 MPa ([0066]) and MFR of 0.01-10 g/10 min ([0067], as to instant claim 19);

  c) a foaming agent ([0028]),
wherein the activation of cross-linking takes place first, followed by the activation of the foaming ([0117]);
2) cross-linking and foaming the composition,
the cross-linking is conducted at a temperature of 150-250ºC ([0118]).
The cross-linking agent is incorporated into the ethylene/alpha olefin copolymer ([0116]), followed by activating the cross-linking agent by exposing the cross-linking agent to a temperature above its decomposition temperature ([0117]). Since the cross-linking agent is incorporated into the polymer first and then is activated by exposing that to a temperature above its decomposition, therefore, it would have been obvious to a one of ordinary skill in the art to incorporate the cross-linking agent into the polymer a temperature, at least partially, lower that the cross-linking agent’s decomposition temperature, so to avoid premature decomposition/activation and thus to avoid wasting of said cross-linking agent, as well.

12.  The specifically exemplified block copolymer is having Tm of 115.7ºC ([0212]).
Density of the foam is 0.15-0.5 g/cc ([0028], [0106], as to instant claim 13).

13.  As evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer, the 1,1-di(tert-butylperoxy)-3,5,5-trimethylcyclohexane is having a 10-hour decomposition half-time of temperature 90ºC (as to instant claim 10).

(115.7 – 90 = 25.7) is fulfilled.

14.  Given the cross-linking is conducted at 150ºC ([0118]) and Tm of the block copolymer is 115.7ºC, therefore, the cross-liking appears to take place at a temperature of (150-115.7) = 34.7ºC, i.e. 34.7ºC above the Tm of the polymer.

15. The foams/expanded beads of Prieto et al can have passages extend completely through the foam, as a hole ([0115]). That is, the expanded beads of Prieto et al comprise, at least partially, through holes as well.
The composition may further comprise 0.1-30%wt of a filler, such as calcium sulphate, barium sulphate or aluminum silicate ([0147]).

16. Thus, Prieto et al  discloses a method for producing the expanded/foamed beads using a multi-block polyethylene/ ethylene-alpha copolymer in the presence of a cross-linking agent and a foaming agent by suspending the beads into a mixer, adding a cross-linking agent and a foaming agent, followed by cross-linking and foaming, wherein Prieto et al explicitly teaches that the cross-linking agent is activated first, i.e. cross-linking is taking place first, followed by the foaming step.

17.  Further, though the multi-block polyethylene/ ethylene-alpha copolymer having melting point of 115-125ºC, flexural modulus of 20-90 MPa ([0066]) and MFR of 0.01-10 Prieto et al are not specified as having type A durometer hardness of 65-88,
INFUSE Olefin Block copolymer flyer provides commercial multi-block ethylene-based copolymers, wherein the commercial multi-block copolymer INFUSE 9530 is having excellent tensile strength (17 MPa), Shore A hardness of 83 and further is specifically cited as being used in foam applications (see INFUSE Olefin Block copolymer flyer). As evidenced by Takagi et al, INFUSE 9530 is further having flexural modulus of 28 MPa ([0103] of Takagi et al).

18. Since both Tokoro’756 and Prieto et al   are related to methods for making expanded beads/particles using ethylene-based block copolymers, further cross-linked with peroxides, and thereby belong to the same field of endeavor, wherein i) Prieto et al    teaches the use of multi-block copolymers having a polyethylene block and an ethylene/alpha olefin copolymer block and having flexural modulus of 20-90 MPa, and further teaches the use of 1,1-di(tert-butylperoxy)-3,5,5-trimethylcyclohexane having a 10-hour decomposition half-time temperature of 90ºC  as the peroxide cross-linking agent, ii) INFUSE Olefin Block copolymer flyer provides commercial multi-block ethylene-based copolymers, wherein the commercial multi-block copolymer INFUSE 9530 is having flexural modulus of 28 MPa, excellent tensile strength (17 MPa), Shore A hardness of 83 and further is specifically cited as being used in foam applications,
therefore, based on the combined teachings of Tokoro’756, Prieto et al and INFUSE Olefin Block copolymer flyer, it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to use the multi-block copolymer having a Prieto et al and INFUSE Olefin Block copolymer flyer, as the ethylene-based block copolymer in the method of Tokoro’756, and further to choose and use, or obvious to try to choose and use 1,1-di(tert-butylperoxy)-3,5,5-trimethylcyclohexane having a 10-hour decomposition half-time temperature of 90ºC  as the peroxide cross-linking agent in the method of Tokoro’756, since it would have been obvious to choose material based on its suitability, and further to incorporate the peroxide cross-linking agent into the copolymer at a temperature at least partially below peroxide’s decomposition/activation temperature so to avoid premature activation/decomposition and thus avoid wasting of said peroxide cross-linking agent, as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
19.  It would have been further obvious to a one of ordinary skill in the art to add the cross-linking agent and perform the cross-linking of the multi-block ethylene-based copolymer in the method of Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer before addition of the foaming agent since the cross-linking agent  Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

20. It is further noted that the single multi-block copolymer used in examples of instant invention is having melting point of 120ºC, MFR of 5.4 g/10 min, type A durometer hardness of 86 and flexural modulus of 28 MPa (see [0091] of instant specification). Comparing the properties of the multi-block copolymer used in instant invention with the properties of the commercial product INFUSE 9530, as cited by Takagi et al ([0103]), it appears that the multi-block copolymer used in instant invention is either the commercial product INFUSE 9530, or the product essentially the same as the commercial product INFUSE 9530, as well.

Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer do not explicitly disclose the steps of the process in the order as claimed in instant invention,
Yasuda et al discloses a process for making cross-linked expanded polyolefin resin particles comprising:
1) suspending/dispersing particles of polyolefin resin, a cross-linking agent, such as organic peroxide, inorganic metallic salt, such calcium phosphate in amount of less than 1%wt or 0.3 pbw (Table 1, col. 3, lines 48-50; col. 5, line 65-col. 6, line 5) as dispersing agent, in water;
2) heating the system/dispersion to ensure impregnation of the particles with the cross-linking agent;
3) cross-linking the particles;
4) adding the foaming agent to the cross-linked particles to incorporate the foaming agent into the particles and forming the pre-foamed particles;
5) subjecting the pre-foamed particles to foaming (col. 2, lines 3-46).

22. Since the process for making the cross-linked expanded polyolefin particles comprising sequential steps of adding a cross-linking agent, cross-linking the particles, followed by incorporating the foaming agent and foaming the cross-linked particle is known in the art, as taught by Yasuda et al, therefore, based on the combined teachings of Yasuda et al and Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer, it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct  the process of making cross-linked multi-block Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer, according to the teachings of Yasuda et al, i.e. adding/impregnating the foaming agent into the beads after the cross-linking of the beads is at least partially completed, so to allow the desired level of cross-linking being achieved before starting the foaming step, thereby arriving at the present invention. 

23.  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill 

24. Since density of the multi-block ethylene-based copolymer is 0.860-0.925 g/cc, preferably 0.867-0.910 g/cc ([0068] of Prieto et al), the bulk/apparent expansion ratio of the foamed particles is the value determined by dividing the density of the base resin by bulk/apparent density of the foamed particles (col. 21, lines 30-35 of Tokoro’756) and the exemplified bulk expansion ratio of the foamed particles is 10.5-30.5 (Table 2 of Tokoro’756), therefore, given the density of the multi-block ethylene-based copolymer is 0.900 g/cc and the expansion ratio is 10.5, therefore, the apparent/bulk density of the foamed particles will be 0.085 g/cc. Given the density of the multi-block ethylene-based copolymer is 0.900 g/cc and the expansion ratio is 20, therefore, the apparent/bulk density of the foamed particles will be 0.045 g/cc (as to instant claim 13).

25.  Claims 7, 10-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation), INFUSE Olefin Block copolymer flyer, 2016, and Sasaki (US 2006/0223897), as evidenced by Takagi et al (US 2020/0032024) and as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer, only or alternatively in further view of Yasuda et al (US 3,886,100).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 

26. The discussion with respect to Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation) and INFUSE Olefin Block copolymer flyer, as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer and Takagi et al (US 2020/0032024) only, or alternatively in  view of Yasuda et al (US 3,886,100), set forth in paragraphs 7-24 is incorporated here by reference.

27. Though Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer disclose the addition of metal salts such as barium sulfate ([0147] of Prieto et al), Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer do not disclose the use of aluminum sulfate as the salt added to foamable composition in amount of 0.01-5 pbw based on 100 pbw of the polymer particles.

28. However, Sasaki discloses a method for making expanded beads based propylene-ethylene block copolymer and having a through hole extending therein (Abstract, [0083], as to instant claim 7), comprising dispersing the resin particles having through holes in a dispersing medium, such as water, in an autoclave together with a foaming agent, followed by impregnating said particles with the foaming agent and foaming ([0092], [0100]), wherein the dispersion medium is further comprising aluminum sulfate in 

29. Since Sasaki and Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer,  alternatively in view of Yasuda et al are related to methods for forming expanded polyolefin resin particles by dispersing the resin particles in a dispersing medium such as water, followed by impregnating the particles with the foaming agent and foaming, and thereby belong to the same field of endeavor, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Sasaki and Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer, alternatively in view of Yasuda et al and to include, or obvious to try to include, at least partially the aluminum sulfate as the dispersion aid into the dispersion medium used in the process of Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer, alternatively in view of Yasuda et al,  so to further increase stability of the dispersion of Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer, alternatively in view of Yasuda et al, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 



Response to Arguments
30.  Applicant's arguments filed on March 3, 2022 have been fully considered. In light of the amendment filed by Applicants, the previous rejections not cited above are withdrawn, thus rendering Applicant’s arguments moot.

31. With respect to Applicant’s arguments regarding the rejections of Claims 7, 10, 12-13, 15-16, 18-19 under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation) and INFUSE Olefin Block copolymer flyer, 2016, as evidenced by Takagi et al (US 2020/0032024) and as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer, only or alternatively in further view of Yasuda et al (US 3,886,100), it is noted that:
1) the above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
2) Though Tokoro’756 does not disclose the use of multi-block copolymers and the step b) as claimed in instant invention, the secondary references of Prieto et al and INFUSE Olefin Block copolymer flyer were applied for the teachings of that.
3) Prieto et al and INFUSE Olefin Block copolymer flyer are the secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the In re Nievelt, 179 USPQ 224 (CCPA 1973).
4) Though in paragraph [0156] Prieto et al recites that in some embodiments the foams are formed into non-cross-linked foam beads, i) Prieto et al recites that feature to take place in some embodiments; ii) in paragraphs [0117]-[0136] Prieto et al teaches the use of variety of cross-linking agents used to cross-link the foam; iii) in paragraph [0117] Prieto et al teaches that cross-linking and foaming are taking place sequentially, activation of cross-linking takes place first, followed by activation of foaming; iv) in paragraph [0137] Prieto et al further recites that cross-linking of the foam can be achieved by using radiation. Thus, the cross-linking of the foam is within the teachings of Prieto et al as well.
5) Tokoro’756 teaches the resin used for making the particles comprising ethylene-butene block copolymers, ethylene-propylene block copolymers (col. 7, lines 52-65),
and wherein the resin is further cross-linked by addition of a peroxide (col. 7, line 65-col. 8, line 1). Thus, the polymers used for making particles of Tokoro’756 include ethylene-based block copolymers as well, and are not limited to polypropylene.
6) The secondary reference of Sasaki was applied for the teachings of the use of aluminum sulfate as a dispersing aid in the process for making expanded beads based on propylene-ethylene block copolymer and having a through hole extending therein (Abstract, [0083]).  Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764